Citation Nr: 1617141	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-28 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected obstructive sleep apnea.  

2.  Entitlement to service connection for chronic acid reflux.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2008 through October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.  

On his October 2012 substantive appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  However, he withdrew this request in a January 2015 statement.  Nevertheless, the RO scheduled the Veteran for a March 2016 Travel Board Hearing, and the Veteran did not attend that hearing.  There are no other hearing requests or requests to reschedule of record, so the Board deems his hearing request withdrawn.  See 38 C.F.R § 20.704(d), (e).  

During the pendency of the appeal, the RO issued a September 2012 rating decision increasing the noncompensable initial evaluation for sleep apnea to 50 percent effective the day following the Veteran's separation from service.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluation remains on appeal and has been recharacterized as reflected on the title page.  

The Board notes that the Veteran initiated an appeal for his claim of entitlement to service connection for an acquired psychiatric disorder in a January 2014 notice of disagreement (NOD).  However, in a March 2015 rating decision, the RO granted service connection with a 30 percent initial evaluation, effective October 9, 2012.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's March 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary at this time.  

In his January 2014 NOD, the Veteran reported that he lost his job due to medical reasons.  The Board construes the January 2014 NOD as request for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability); see also Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).  Therefore, the issue of entitlement to a TDIU is also on appeal before the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  Both VBMS and the Veteran's Virtual VA file include new VA treatment records, subsequent to the July 2013 supplemental statement of the case (SSOC).  The RO therefore necessarily had no opportunity to review them.  To the extent that these VA treatment records are relevant to the claims on appeal, this decision remands the claims for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to consider the evidence submitted since the July 2013 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not had a VA examination for the issues on appeal.  With regard to chronic acid reflux, the Veteran's service treatment records note a diagnosis of gastroesophageal reflux disease and treatment for this condition with various prescriptions including Prilosec, Omeprazole, Nexium, and Pantoprazole.  In his March 2012 NOD the Veteran argued that he still has this condition, and that he still receives prescription treatment for this condition.  His private treatment records further show gastroenteritis in January 2012 and March 2013, with abdominal pain and nausea in December 2013.  Therefore, remand is required for VA examination to obtain an opinion on the nature and etiology of this disorder.  

With regard to obstructive sleep apnea, the Veteran is currently in receipt of a 50 percent evaluation based on his service treatment records showing the use of a CPAP machine.  However, remand is required for an examination to address the Veteran's current symptomatology.  

As previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating includes the issue of whether a TDIU is warranted.  Rice, 22 Vet. App. at 453-54.  Therefore, the AOJ should develop and adjudicate the issue of the Veteran's entitlement to a TDIU in the first instance.  See Bernard v. Brown, 4 Vet.App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards").    

On remand, the AOJ should also obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, educational and vocational attainment, or to obtain additional medical evidence or opinion, as is deemed necessary.

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his chronic acid reflux and service-connected sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from Cedar Road Medical Associates.  

The AOJ should also obtain any outstanding VA medical records, to include any records from the Hampton VAMC and Albemarle CBOC for treatment since February 2015.  

3.  After completing the foregoing development, the AOJ should schedule the Veteran for an examination in order to determine the current severity of his sleep apnea.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a review of the claims file, the examiner should examine the Veteran.  The results of that examination should be reported in detail.  The examiner should report all signs and symptoms, including those necessary for evaluating the Veteran's sleep apnea under the rating criteria.  The examiner should specifically indicate whether the Veteran's sleep apnea causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed chronic acid reflux.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that any current disability manifested by chronic acid reflux had its clinical onset during service or is otherwise due to an event or incident of that service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider the service treatment records, showing a diagnosis and treatment for gastroesophageal reflux disease, and treatment for this condition with various prescriptions including Prilosec, Omeprazole, Nexium, and Pantoprazole; as well as the private treatment records showing gastroenteritis in January 2012 and March 2013, with abdominal pain and nausea in December 2013.  The examiner should also consider the Veteran's March 2012 NOD asserting that he still has this condition, and still receives prescription treatment for this condition.  Such consideration must be noted by the examiner.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

